Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record cited by the Applicants and by the Examiner do not teach the following:
Based on the REMARKS filed on 3/31/2021 by the Applicants describing the limitation of    
“physical layer functions for the air interface are split between the at least one controller and the at least one remote unit”, see pages 1-5; none of the prior art cited by the Applicants and by the Examiner teaches or suggest the following:
assigning, by at least one controller that communicates baseband data to and from the at least one remote unit, airlink resources to the mobile devices for information;
wherein physical layer functions for the air interface are split between the at least one controller and the at least one remote unit; wherein the split of the physical layer functions for a first channel of the air interface differs from the split of the physical layer functions for a second channel of the air interface. As recited in independent claims 1, 9, 17 and 25.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        5/26/2021